NORTHCUTT, Judge,
Specially concurring.
I concur in my colleagues’ majority opinion with two reservations. First, I would more soundly and completely reject the importance of the city’s statistical evidence. As I explained in my earlier dissent in this case, I believe the statistics lacked any efficacy as justification for this ordinance. State v. T.M., 761 So.2d 1140, 1152-1153 (Fla. 2d DCA 2002) (Northcutt, J., dissenting). Second, given that our ruling today is based on our decision in J.P. v. State, 788 So.2d 953(Fla. 2d DCA 2002), I must stress my view that it is an open question whether the city’s interest in protecting children’s welfare can ever justify a blanket prohibition against them leaving their homes during specified hours. Thus, I agree that this ordinance is unconstitutional for at least the reasons described in the majority opinion.